

SECURED CONVERTIBLE PROMISSORY NOTE
Effective Date: November 5, 2018    U.S. $1,220,000.00


FOR VALUE RECEIVED, ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”), promises to pay to ST. GEORGE INVESTMENTS LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $1,220,000.00 and
any interest, fees, charges, and late fees on the date that is twelve (12)
months after the Purchase Price Date (the “Maturity Date”) in accordance with
the terms set forth herein and to pay interest on the Outstanding Balance at the
rate of ten percent (10%) per annum from the Purchase Price Date until the same
is paid in full. This Secured Convertible Promissory Note (this “Note”) is
issued and made effective as of November 5, 2018 (the “Effective Date”). This
Note is issued pursuant to that certain Securities Purchase Agreement dated
November 5, 2018, as the same may be amended from time to time, by and between
Borrower and Lender (the “Purchase Agreement”). Certain capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.
This Note carries an OID of $200,000.00. In addition, Borrower agrees to pay
$20,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,000,000.00 (the “Purchase Price”),
computed as follows: $1,220,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Investor Notes (as defined in the
Purchase Agreement) and a wire transfer of immediately available funds in the
amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement). This Note shall be comprised of nine (9) tranches (each, a
“Tranche”), consisting of (i) an initial Tranche in an amount equal to
$260,000.00 and any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Purchase Agreement) (the “Initial Tranche”), and (ii) eight (8)
additional Tranches, each in the amount of $120,000.00, plus any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (each, a “Subsequent Tranche”). The
Initial Tranche shall correspond to the Initial Cash Purchase Price, $40,000.00
of the OID and the Transaction Expense Amount, and may be converted into shares
of Borrower’s common stock, $0.0001 par value per share (“Common Stock”), any
time subsequent to the Purchase Price Date. The first Subsequent Tranche shall
correspond to Investor Note #1 and $20,000.00 of the OID, the second Subsequent
Tranche shall correspond to Investor Note #2 and $20,000.00 of the OID, the
third Subsequent Tranche shall correspond to Investor Note #3 and $20,000.00 of
the OID, the fourth Subsequent Tranche shall correspond to Investor Note #4 and
$20,000.00 of the OID, the fifth Subsequent Tranche shall correspond to Investor
Note #5 and $20,000.00 of the OID, the sixth Subsequent Tranche shall correspond
to Investor Note #6 and $20,000.00 of the OID, the seventh Subsequent Tranche
shall correspond to Investor Note #7 and $20,000.00 of the OID, and the eighth
Subsequent Tranche shall correspond to Investor Note #8 and $20,000.00 of the
OID. Lender’s right to convert any portion of any of the Subsequent Tranches is
conditioned upon Lender’s payment in full of the Investor Note corresponding to
such Subsequent Tranche (upon the satisfaction of such condition, such
Subsequent Tranche becomes a “Conversion Eligible Tranche”). In the event Lender
exercises its Lender Offset Right (as defined below) with respect to a portion
of an Investor Note and pays in full the remaining outstanding balance of such
Investor Note, the Subsequent Tranche that corresponds to such Investor Note
shall be deemed to be a Conversion Eligible Tranche only for the portion of such
Tranche that was paid for in cash by Lender and the portion of such Investor
Note that was offset pursuant to Lender’s exercise of the Lender Offset Right
shall not be included in the applicable Conversion Eligible Tranche. For the
avoidance of doubt, subject to the other terms and conditions hereof, the
Initial Tranche shall be deemed a Conversion Eligible Tranche as of the Purchase
Price Date for all purposes hereunder and may be converted in whole or in part
at any time subsequent to the Purchase Price Date, and each Subsequent Tranche
that becomes a Conversion Eligible Tranche may be converted in whole or in part
at any time subsequent to the first date on which such Subsequent Tranche
becomes a Conversion Eligible Tranche. Conversion Eligible Tranches shall be
converted (or redeemed, as applicable) in order of the lowest-numbered
Conversion Eligible Tranche and Conversion Eligible Tranches may be converted
(or redeemed, as applicable) in one or more separate Conversions (as defined
below), as determined in Lender’s sole discretion. At all times hereunder, the
aggregate amount of any costs, fees or charges incurred by or assessable against
Borrower hereunder, including, without limitation, any fees, charges or premiums
incurred in connection with an Event of Default (as defined below), shall be
added to the lowest-numbered then-current Conversion Eligible Tranche.
1.
Payment; Prepayment.

1.1.    Payment. Provided there is an Outstanding Balance, on each Redemption
Date (as defined below), Borrower shall pay to Lender an amount equal to the
Redemption Amount (as defined below) due on such Redemption Date in accordance
with Section 3. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.
1.2.    Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Redemption Notice (as defined below) from Lender where the applicable
Conversion Shares have not yet been delivered and so long as no Event of Default
(as defined below) has occurred since the Effective Date (whether declared by
Lender or undeclared and regardless of whether or not cured), then Borrower
shall have the right, exercisable on not less than five (5) Trading Days prior
written notice to Lender to prepay the Outstanding Balance of this Note, in
full, in accordance with this Section 1.2. Any notice of prepayment hereunder
(an “Optional Prepayment Notice”) shall be delivered to Lender at its registered
address and shall state: (i) that Borrower is exercising its right to prepay
this Note, and (ii) the date of prepayment, which shall be not less than five
(5) Trading Days from the date of the Optional Prepayment Notice. On the date
fixed for prepayment (the “Optional Prepayment Date”), Borrower shall make
payment of the Optional Prepayment Amount (as defined below) to or upon the
order of Lender as may be specified by Lender in writing to Borrower. If
Borrower exercises its right to prepay this Note, Borrower shall make payment to
Lender of an amount in cash equal to 110% (the “Prepayment Premium”) multiplied
by the then Outstanding Balance of this Note (the “Optional Prepayment Amount”).
In the event Borrower delivers the Optional Prepayment Amount to Lender prior to
the Optional Prepayment Date or without delivering an Optional Prepayment Notice
to Lender as set forth herein without Lender’s prior written consent, the
Optional Prepayment Amount shall not be deemed to have been paid to Lender until
the Optional Prepayment Date. Moreover, in such event the Optional Prepayment
Liquidated Damages Amount will automatically be added to the Outstanding Balance
of this Note on the day Borrower delivers the Optional Prepayment Amount to
Lender. In the event Borrower delivers the Optional Prepayment Amount without an
Optional Prepayment Notice, then the Optional Prepayment Date will be deemed to
be the date that is five (5) Trading Days from the date that the Optional
Prepayment Amount was delivered to Lender and Lender shall be entitled to
exercise its conversion rights set forth herein during such five (5) day period.
In addition, if Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note.
2.    Security. This Note is secured by that certain Trust Deed (as defined in
the Purchase Agreement) encumbering certain real property in Adams County,
Colorado, all the terms and conditions of which are hereby incorporated into and
made a part of this Note.
3.    Borrower Redemptions.
3.1.    Redemption Conversions. Beginning on the date that is six (6) months
after the Purchase Price Date, Lender shall have the right, exercisable at any
time in its sole and absolute discretion, to redeem all or any portion of the
Note (such amount, the “Redemption Amount”) by providing Borrower with a notice
substantially in the form attached hereto as Exhibit A (each, a “Redemption
Notice”, and each date on which Lender delivers a Redemption Notice, a
“Redemption Date”). Payments of each Redemption Amount may be made (a) in cash,
or (b) by converting such Redemption Amount into shares of Common Stock
(“Conversion Shares”) in accordance with this Section 3.1 (each, a “Conversion”)
per the following formula: the number of Conversion Shares equals the portion of
the applicable Redemption Amount being converted divided by the Conversion
Price, or (c) by any combination of the foregoing, so long as the cash is
delivered to Lender on the third Trading Day immediately following the
applicable Redemption Date and the Conversion Shares are delivered to Lender on
or before the applicable Delivery Date. Notwithstanding the foregoing, Borrower
will not be entitled to elect a Conversion with respect to any portion of any
applicable Redemption Amount and shall be required to pay the entire amount of
such Redemption Amount in cash, if on the applicable Redemption Date there is an
Equity Conditions Failure, and such failure is not waived in writing by Lender.
Notwithstanding that failure to repay this Note in full by the Maturity Date is
an Event of Default, the Redemption Dates shall continue after the Maturity Date
pursuant to this Section 3.1 until the Outstanding Balance is repaid in full.
3.2.    Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Conversions equal the applicable Redemption Amount. If Borrower fails to notify
Lender of its election to change the allocation prior to the deadline set forth
in the previous sentence, it shall be deemed to have ratified and accepted the
allocation set forth in the applicable Redemption Notice prepared by Lender.
Borrower acknowledges and agrees that the amounts and calculations set forth
thereon are subject to correction or adjustment because of error, mistake, or
any adjustment resulting from an Event of Default or other adjustment permitted
under the Transaction Documents (an “Adjustment”). Furthermore, no error or
mistake in the preparation of such notices, or failure to apply any Adjustment
that could have been applied prior to the preparation of a Redemption Notice may
be deemed a waiver of Lender’s right to enforce the terms of any Note, even if
such error, mistake, or failure to include an Adjustment arises from Lender’s
own calculation. Borrower shall deliver the Conversion Shares from any
Conversion to Lender in accordance with Section 8 below on or before each
applicable Delivery Date. If Borrower elects to pay a Redemption Amount in cash,
such payment must be delivered on the second Trading Day immediately following
the Redemption Date. If Borrower elects to make a payment in cash and fails to
make such payment by the required due date on two (2) separate occasions,
Borrower shall lose the right to make payments of Redemption Amounts in cash in
the future without Lender’s written consent.
4.    Defaults and Remedies.
4.1.    Defaults. The following are events of default under this Note (each, an
“Event of Default”): %3. Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; %3. Borrower fails
to deliver any Conversion Shares in accordance with the terms hereof; %3. a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
%3. Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; %3. Borrower makes a general assignment for the benefit of
creditors; %3. Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); %3. an involuntary bankruptcy
proceeding is commenced or filed against Borrower; %3. Borrower or any pledgor,
trustor, or guarantor of this Note defaults or otherwise fails to observe or
perform any covenant, obligation, condition or agreement of Borrower or such
pledgor, trustor, or guarantor contained herein or in any other Transaction
Document, other than those specifically set forth in this Section 4.1 and
Section 4 of the Purchase Agreement; %3. any representation, warranty or other
statement made or furnished by or on behalf of Borrower or any pledgor, trustor,
or guarantor of this Note to Lender herein, in any Transaction Document, or
otherwise in connection with the issuance of this Note is false, incorrect,
incomplete or misleading in any material respect when made or furnished; %3. the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
%3. Borrower fails to maintain the Share Reserve as required under the Purchase
Agreement; %3. Borrower effectuates a reverse split of its Common Stock without
twenty (20) Trading Days prior written notice to Lender; %3. any money judgment,
writ or similar process is entered or filed against Borrower or any subsidiary
of Borrower or any of its property or other assets for more than $100,000.00,
and shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; %3. Borrower fails to be
DWAC Eligible; %3. Borrower fails to observe or perform any covenant set forth
in Section 4 of the Purchase Agreement; or %3. Borrower, any affiliate of
Borrower, or any pledgor, trustor, or guarantor of this Note breaches any
covenant or other term or condition contained in any Other Agreements.
4.2.    Remedies. At any time and from time to time after Lender becomes aware
of the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash Notwithstanding the foregoing, at any time following the
occurrence of any Event of Default, Lender may, at its option, elect to increase
the Outstanding Balance by applying the Default Effect (subject to the
limitation set forth below) via written notice to Borrower without accelerating
the Outstanding Balance, in which event the Outstanding Balance shall be
increased as of the date of the occurrence of the applicable Event of Default
pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
Notwithstanding the foregoing, upon the occurrence of any Event of Default
described in clauses (c), (d), (e), (f) or (g) of Section 4.1, the Outstanding
Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash, without any written notice required by
Lender. At any time following the occurrence of any Event of Default, upon
written notice given by Lender to Borrower, interest shall accrue on the
Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law (“Default Interest”). For the avoidance of
doubt, Lender may continue making Conversions at any time following an Event of
Default until such time as the Outstanding Balance is paid in full. Borrower
further acknowledges and agrees that Lender may continue making Conversions
following the entry of any judgment or arbitration award in favor of Lender
until such time that the entire judgment amount or arbitration award is paid in
full. Borrower agrees that any judgment or arbitration award will, by its terms,
be made convertible into Common Stock. Any Conversions made following a judgment
or arbitration award shall be made pursuant to the following formula: the amount
of the judgment or arbitration award being converted divided by 80% of the
lowest Closing Bid Price in the ten (10) Trading Days immediately preceding the
date of Conversion. In such event, Borrower and Lender agree that it is their
expectation that any such judgment amount or arbitration award that is converted
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144. Borrower and Lender agree and stipulate that any
judgment or arbitration award entered against Borrower shall be reduced by
$1,000.00 and such $1,000.00 shall become the new Outstanding Balance of this
Note and this Note shall expressly survive such judgment or arbitration award.
In connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Note as required
pursuant to the terms hereof.
5.    Unconditional Obligation; No Offset. Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.
6.    Waiver. No waiver of any provision of this Note shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.
7.    Adjustment upon Subdivision or Combination of Common Stock. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
hereof, if Borrower at any time on or after the Effective Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7 shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.
8.    Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following each Redemption Date (the “Delivery
Date”), Borrower shall, provided it is DWAC Eligible at such time, deliver or
cause its transfer agent to deliver the applicable Conversion Shares
electronically via DWAC to the account designated by Lender in the applicable
Redemption Notice. If Borrower is not DWAC Eligible, it shall deliver to Lender
or its broker (as designated in the Redemption Notice, as applicable), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Borrower or its transfer agent refuses
to deliver any Conversion Shares to Lender on grounds that such issuance is in
violation of Rule 144 under the Securities Act of 1933, as amended (“Rule 144”),
Borrower shall deliver or cause its transfer agent to deliver the applicable
Conversion Shares to Lender with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 8. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.
9.    Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Sections 8, Lender, at any time prior
to selling all of those Conversion Shares may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Conversion, in the event that Conversion
Shares are not delivered by the fourth (4th) Trading Day (inclusive of the day
of the Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of
the applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third (3rd) Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”).
For illustration purposes only, if Lender delivers a Redemption Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).
10.    Ownership Limitation. Notwithstanding anything to the contrary contained
in this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
11.    Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
12.    Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.
13.    Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
14.    Resolution of Disputes.
14.1.    Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.
14.2.    Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.
15.    Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.
16.    Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
17.    Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
18.    Offset Rights. Notwithstanding anything to the contrary herein or in any
of the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Investor
Notes that, under certain circumstances, permits Lender to deduct amounts owed
by Borrower under this Note from amounts otherwise owed by Lender under the
Investor Notes (the “Lender Offset Right”), and (b) at any time Borrower shall
be entitled to deduct and offset any amount owing by the initial Lender under
the Investor Notes from any amount owed by Borrower under this Note (the
“Borrower Offset Right”). In order to exercise the Borrower Offset Right,
Borrower must deliver to Lender (a) a completed and signed Borrower Offset Right
Notice in the form attached hereto as Exhibit C, (b) the original Investor Note
being offset marked “cancelled” or, in the event the applicable Investor Note
has been lost, stolen or destroyed, a lost note affidavit in a form reasonably
acceptable to Lender, and (c) a check payable to Lender in the amount of
$250.00. In the event that Borrower’s exercise of the Borrower Offset Right
results in the full satisfaction of Borrower’s obligations under this Note,
Lender shall return the original Note to Borrower marked “cancelled” or, in the
event this Note has been lost, stolen or destroyed, a lost note affidavit in a
form reasonably acceptable to Borrower. For the avoidance of doubt, Borrower
shall not incur any Prepayment Premium set forth in Section 0 hereof with
respect to any portions of this Note that are satisfied by way of a Borrower
Offset Right.
19.    Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
20.    Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
21.    Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).
22.    Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
23.    Voluntary Agreement. Borrower has carefully read this Note and has asked
any questions needed for Borrower to understand the terms, consequences and
binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.
24.    Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.
25.    Par Value Adjustments. If at any time Lender delivers a Redemption Notice
to Borrower and as of such date the Conversion Price would be less than the Par
Value, then, as liquidated damages, Borrower must pay to Lender the Par Value
Adjustment Amount in cash within one (1) Trading Day of delivery of the
applicable Redemption Notice (a “Par Value Adjustment”). If Borrower does not
deliver the Par Value Adjustment Amount as required, then such amount shall
automatically be added to the Outstanding Balance. The number of Conversion
Shares deliverable pursuant to any relevant Redemption Notice following a Par
Value Adjustment shall be equal to (a) the Redemption Amount, divided by (b) the
Par Value. In the event of a Par Value Adjustment, Lender will use a Redemption
Notice in substantially the form attached hereto as Exhibit B.
[Remainder of page intentionally left blank; signature page follows]

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
BORROWER:
ASCENT SOLAR TECHNOLOGIES, INC.




By:                     
Name: Victor Lee            
Title: President & CEO            


ACKNOWLEDGED, ACCEPTED AND AGREED:
LENDER:
ST. GEORGE INVESTMENTS LLC


By:    Fife Trading, Inc., its Manager




By:     
John M. Fife, President     


    









ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
A1.“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).
A2.    “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 14.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
A3.    “Conversion Eligible Outstanding Balance” means the Outstanding Balance
of this Note less the sum of each Subsequent Tranche that has not yet become a
Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Investor Note that corresponds to such Subsequent Tranche).
A4.     “Conversion Factor” means 60%, subject to the following adjustments. If
at any time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions.
A5.    “Conversion Price” means the Conversion Factor multiplied by the average
of the two (2) lowest Closing Bid Prices during the ten (10) Trading Days
immediately preceding the applicable Conversion.
A6.    “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Trade
Price of the Common Stock on the Delivery Date for such Conversion.
A7.    “Default Effect” means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by (a) 15% for
each occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults.
A8.    “DTC” means the Depository Trust Company or any successor thereto.
A9.    “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.
A10.    “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.
A11.    “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
A12.    “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at
DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system; (b) Borrower has been
approved (without revocation) by DTC’s underwriting department; (c) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program; (d) the
Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower has
previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
A13.    “Equity Conditions Failure” means that any of the following conditions
has not been satisfied during any applicable Equity Conditions Measuring Period
(as defined below): (a) with respect to the applicable date of determination all
of the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, or OTCQB
(each, an “Eligible Market”) and shall not have been suspended from trading on
any such Eligible Market (other than suspensions of not more than two
(2) Trading Days and occurring prior to the applicable date of determination due
to business announcements by Borrower); (c) on each day during the Equity
Conditions Measuring Period, Borrower shall have delivered all shares of Common
Stock issuable upon conversion of this Note on a timely basis as set forth in
Section 8 hereof and all other shares of capital stock required to be delivered
by Borrower on a timely basis as set forth in the other Transaction Documents;
(d) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating Section 10
hereof (Lender acknowledges that Borrower shall be entitled to assume that this
condition has been met for all purposes hereunder absent written notice from
Lender); (e) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (f) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (g) Borrower shall have no knowledge of
any fact that would reasonably be expected to cause any of the Conversion Shares
to not be freely tradable without the need for registration under any applicable
state securities laws (in each case, disregarding any limitation on conversion
of this Note); (h) on each day during the Equity Conditions Measuring Period,
Borrower otherwise shall have been in material compliance with each, and shall
not have breached any, term, provision, covenant, representation or warranty of
any Transaction Document; (i) without limiting clause (j) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (k) on each Redemption Date, the average
and median daily dollar volume of the Common Stock on its principal market for
the previous twenty (20) Trading Days shall be greater than $50,000.00; (l)
Company’s Market Capitalization is greater than or equal to the Minimum Market
Capitalization; and (m) the Common Stock shall be DWAC Eligible as of each
applicable Redemption Date or other date of determination.
A14.    “Free Trading” means that (a) the shares or certificate(s) representing
the applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.
A15.     “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
A16.    “Major Default” means any Event of Default occurring under Sections
4.1(a), 4.1(b), 4.1(k), or 4.1(o) of this Note.
A17.     “Market Capitalization” means a number equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.
A18.    “Minimum Market Capitalization” means $3,000,000.00.
A19.    “Minor Default” means any Event of Default that is not a Major Default.
A20.    “OID” means an original issue discount.
A21.    “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Conversion Price as of the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price of the
Common Stock on the date Borrower delivered the applicable Optional Prepayment
Amount to Lender, and (b) the applicable Optional Prepayment Amount paid by
Borrower to Lender. For illustration purposes only, if the applicable Optional
Prepayment Amount were $50,000.00, the Conversion Price as of the date the
Optional Prepayment Amount was paid to Lender was equal to $0.75 per share of
Common Stock, and the Closing Trade Price of a share of Common Stock as of such
date was equal to $1.00, then the Optional Prepayment Liquidated Damages Amount
would equal $16,666.67 computed as follows: (a) $66,666.67 (calculated as (i)
(1) $50,000.00 divided by (2) $0.75 multiplied by (ii) $1.00) minus (b)
$50,000.00.
A22.    “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.
A23.    “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.
A24.    “Par Value” means the par value of the Common Stock on any relevant date
of determination. The Par Value as of the Effective Date is $0.0001.
A25.    “Par Value Adjustment Amount” means an amount calculated as follows: (a)
the number of Conversion Shares deliverable under a particular Redemption Notice
(prior to any Par Value Adjustment) multiplied by the Par Value, less (b) the
Redemption Amount, as applicable (prior to any Par Value Adjustment), plus (c)
$500.00. For illustration purposes only, if for a given Conversion, the
Conversion Amount was $20,000.00, the Conversion Price was $0.0008 and the Par
Value was $0.001 then the Par Value Adjustment Amount would be $5,500.00
(25,000,000 Conversion Shares ($20,000.00/$0.0008) multiplied by the Par Value
of $0.001 ($25,000.00) minus the Conversion Amount of $20,000.00 plus $500.00
equals $5,500.00).
A26.    “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.
A27.    “Trading Day” means any day on which the New York Stock Exchange is open
for trading.
A28.    “VWAP” means the volume weighted average price of the Common stock on
the principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.



EXHIBIT A
St. George Investments LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Ascent Solar Technologies, Inc.    Date: __________________
Attn: Victor Lee, CEO
12300 Grant Street
Thornton, Colorado 80241


REDEMPTION NOTICE
The above-captioned Lender hereby gives notice to Ascent Solar Technologies,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on November __,
2018 (the “Note”), that Lender elects to redeem a portion of the Note in
Conversion Shares or in cash as set forth below. In the event of a conflict
between this Redemption Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
REDEMPTION INFORMATION


A.
Redemption Date: ____________, 201_

B.
Redemption Amount:     ____________

C.
Portion of Redemption Amount to be Paid in Cash: ____________

D.
Portion of Redemption Amount to be Converted into Common Stock: ____________ (B
minus C)

E.
Conversion Price: _______________

F.
Conversion Shares: _______________ (D divided by E)

G.
Remaining Outstanding Balance of Note: ____________ *

H.
Remaining Balance of Investor Notes: ____________*

I.
Outstanding Balance of Note Net of Balance of Investor Notes: ____________ (G
minus H)*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.


2.    EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)
A.
Market Capitalization:________________

(Check One)
B.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable Redemption Date.

C.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Please transfer the Conversion Shares, if applicable, electronically (via DWAC)
to the following account:
Broker:                         Address:                    
DTC#:                                                 
Account #:                                                 
Account Name:             


To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Redemption Notice
(by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________


Sincerely,
Lender:
ST. GEORGE INVESTMENTS LLC


By:    Fife Trading, Inc., its Manager




By:     
John M. Fife, President     




EXHIBIT B
St. George Investments LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Ascent Solar Technologies, Inc.    Date: __________________            
Attn: Victor Lee, CEO
12300 Grant Street
Thornton, Colorado 80241


REDEMPTION NOTICE
The above-captioned Lender hereby gives notice to Ascent Solar Technologies,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on November __,
2018 (the “Note”), that Lender elects to redeem a portion of the Note in
Conversion Shares or in cash as set forth below. In the event of a conflict
between this Redemption Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
REDEMPTION INFORMATION


1.    CONVERSION


A.
Redemption Date: ____________, 201_

B.
Redemption Amount:     ____________

C.
Portion of Redemption Amount to be Paid in Cash: ____________

D.
Portion of Redemption Amount to be Converted into Common Stock: ____________ (B
minus C)

E.
Par Value Adjustment Amount: ______________

F.
Conversion Price: _______________ (Par Value)

G.
Conversion Shares: _______________ (D divided by F)

H.
Remaining Outstanding Balance of Note: ____________ *

I.
Remaining Balance of Investor Notes: ____________*

J.
Outstanding Balance of Note Net of Balance of Investor Notes: ____________ (H
minus I)*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.


2.    EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)
B.
Market Capitalization:________________

(Check One)
C.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable Redemption Date.

D.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Please transfer the Conversion Shares electronically (via DWAC) to the following
account:
Broker:                         Address:                    
DTC#:                                                 
Account #:                                                 
Account Name:             


To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Redemption Notice
(by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
Sincerely,
Lender:
ST. GEORGE INVESTMENTS LLC


By:    Fife Trading, Inc., its Manager




By:     
John M. Fife, President     





















EXHIBIT C


Ascent Solar Technologies, Inc.
12300 Grant Street
Thornton, Colorado 8024


St. George Investments LLC    Date: _____________
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


NOTICE OF EXERCISE
OF BORROWER OFFSET RIGHT


The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on
November __, 2018 (the “Note”), of Borrower’s election to exercise the Borrower
Offset Right as set forth below. In the event of a conflict between this Notice
of Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.


A.
Effective Date of Offset: ____________, 201_

B.
Amount of Offset:     ____________

C.
Investor Note(s) Being Offset: _______________



* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.


Sincerely,
Borrower:
ASCENT SOLAR TECHNOLOGIES, INC.


By:                     
Name:                     
Title:                     




1

